Case 7:20-cr-00366-NSR Document 11 Filed 08/07/20 Page 1of 5

UNITED STATES DISTRICT COURT ee AG /ae
SOUTHERN DISTRICT OF NEW YORK BED 2st

 

United States of America Protective Order
Vv. 20 Cr. 366

TYLER ALLEN
JEFFREY JOHNSON

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to
be disclosed to the public or disclosed beyond that which is necessary for the defense of this
criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, non-law enforcement witnesses who the Government believes may be

 
Case 7:20-cr-O0366-NSR Document 11 Filed 08/07/20 Page 2 of 5

subject to intimidation or obstruction, and whose lives, persons, and property, as well as the lives,
persons and property of loved ones, could be subject to risk of harm absent the protective
considerations set forth herein. Sensitive Disclosure Material will be labeled as such in the name
of the folder or document that the Government produces. The Government’s designation of
material as sensitive disclosure material will be controlling absent contrary order of the Court.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

2. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) prospective witnesses, for purposes of defending this action; and

(c) such other persons as hereafter may be authorized by the Court upon such motion
by the defendant.

3. Sensitive Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personne] employed by or

retained by counsel, as needed for purposes of defending this action; and

 
Case 7:20-cr-O0366-NSR Document11 Filed 08/07/20 Page 3 of 5

(b) such other persons as hereafter may be authorized by the Court upon such motion
by the defendant.

4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

6. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation as well as individuals’ consents to search, from various
computers, cell phones, and other devices and storage media. This ESI was seized from Jeffrey
Johnson and Tyler Allen: Upon consent of all counsel, the Government is authorized to disclose
to counsel for the defendants, for use solely as permitted herein, the entirety of such seized ESI as
the Government believes may contain disclosure material (“the seized ESI disclosure material”).
The defendant, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,
personnel employed by or retained by counsel, may review the seized ESI disclosure material to
identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

 
Case 7:20-cr-O0366-NSR Document11 Filed 08/07/20 Page 4 of 5

7. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

- reasonable efforts to seek the return or destruction of such materials.

8. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

9, This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 
Case 7:20-cr-00366-NSR Document 11 Filed 08/07/20 Page 5 of 5

 

 

 

 

 
